Citation Nr: 1624270	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  09-37 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to higher initial ratings for posttraumatic stress disorder, currently rated as 30 percent disabling effective January 31, 2007; and rated as 50 percent disabling effective September 26, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in July 2013 for further development.  

The Veteran indicated that he wished to testify before the Board.  However, he withdrew that request by way of July 2013 correspondence.

As is explained in more detail below, several treatment reports (dated February 2005, November 2007, January 2008, May 2008, and October 2008) suggest that the Veteran could not work due to his service-connected disabilities, including those disabilities on appeal.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.


FINDINGS OF FACT

1.  Prior to July 19, 2007, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

2.  Effective July 19, 2007, the Veteran's PTSD is manifested by deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

3.  Prior to July 19, 2007, the Veteran's service-connected disabilities did not preclude substantially gainful employment.

4.  Effective July 19, 2007, the Veteran's service-connected disabilities have precluded substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to July 19, 2007, the criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2015).

2.  Effective July 19, 2007, the criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2015).

3.  Prior to July 19, 2007, the criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).

4.  Effective July 19, 2007, the criteria for entitlement to a total disability rating due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a February 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in June 2007 and September 2013, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they adequately addressed the rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran underwent a VA examination in June 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he has had trouble sleeping (staying asleep) for the past 20 years.  He also reported nightmares approximately 1-2 times per month, recurrent intrusive memories, anger and irritability, loss of interest, exaggerated startle, depression, guilt, and difficulty with concentration.  He stated that these symptoms occurred constantly.  He claimed that as a result, he was unable maintain a job or afford a house.  He stated that he has become very irresponsible and is afraid to go out for fear of losing his temper. 

The Veteran reported that he had been taking 300 mg of Venlafaxine for the past six months and that the response had been good.  He noted that he still required continuous treatment.  He had not received psychotherapy within the past year and he had not been hospitalized for psychiatric reasons.  

Following service, the Veteran worked as a welder for 15 years.  His relationship with his supervisor and co-workers was good.  After that, he worked as a bartender for 17 years.  His relationships were poor.  He got into frequent fights and couldn't hold a job consistently.  The Veteran reported that the relationships with his family (parents and 7 siblings) were all good.  At the time of the examination, he was divorced and had no children.  He stated that since he developed PTSD, there had been major changes in his activities of daily living.  He stated that he could not hold a job, was easily agitated, and did not get along with people.  He no longer liked to socialize or go out.  

The Veteran reported a persistent, recurrent recollection of his PTSD stressors.  He had recollections and intrusive memories of being involved in firefights.  He also reported persistent, recurrent, and distressing dreams of the event (combat in which someone's head was blown off with explosives).  The Veteran reported a persistent effort to avoid thoughts, feelings, or conversations associated with the trauma.  There were also persistent efforts to avoid activities, places, or people that arouse recollection of the stressors.  He tried to avoid war related news, movies, TV shows, and conversations.  He reported a persistent sense of a foreshortened future (in that he felt like he would never be able to get a job).  There was a persistent, markedly diminished interest or participation in significant activities.  There was a feeling of detachment or estrangement from others.  He reported persistent irritability or outbursts of anger.  He stated that it has caused him to lose friendships and jobs.  He also reported a persistent, exaggerated startle response and persistent difficulty concentrating.  

Upon examination, the Veteran was a reliable historian.  His orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  Affect and mood were abnormal with depressed mood which was near-continuous, but did not affect the Veteran's ability to function independently.  Communication, speech, and concentration were within normal limits.  Panic attacks were absent.  There was no suspiciousness present.  There was no history of hallucinations or delusions.  His thought process was appropriate.  Judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  There was no suicidal or homicidal ideation.  

The examiner opined that the Veteran was capable of managing benefits payments in his own best interest.  Mentally, the Veteran did not have difficulty performing activities of daily living.  The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occasional tasks although he was generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The opinion was based on the Veteran's depressed mood and chronic sleep impairment.  The examiner noted that the Veteran had no difficulty understanding commands, and that he was no threat of persistent danger to himself or others.  The examiner assigned a Global Assessment of Functioning (GAF) score of 60.   

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2015).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in August 2012.  Consequently, DSM-IV is applicable. 

Outpatient treatment reports reflect that in July 2007, the Veteran reported that he wanted to kill himself.  He stated that he was tired and wanted to end it all.  These thoughts began three weeks earlier.  He stated that 20-25 years ago, he tried to overdose on medication.  He stated that he had no plan, and then stated that he would not harm himself.  He stated that "I just have the thought."  (VBMS, 3/19/08, pgs. 40-42).  In November 2007, the Veteran was assessed with moderately severe PTSD and comorbid depression, and was assessed a GAF score of 40 (VBMS, 3/19/08, p. 9).  In January 2008, the Veteran was assessed with chronic and severe PTSD, and was assessed with a GAF score of 39 (VBMS, 3/19/08, p. 4).  However, it was noted that he was oriented times three; had an intact memory; and that his judgment was good and his insight was fair.  

The Veteran was also assigned a GAF score of 44 in May 2008, October 2008, and February 2011 (VBMS, 12/29/08 pgs. 43, 29; VBMS 11/6/13 #1, p. 100).  He was found to have moderately severe symptoms.  He denied suicidal and homicidal ideations.  He was logical, coherent, and relevant.  His memory was intact; he was oriented times three; his judgment was good; and his insight was fair.  His mood was dysphoric.  In February 2011, he noted that he lived near his family and that they were very supportive.  

In October 2011, it was noted that the Veteran was a low suicide risk (VBMS 11/6/13 #2, p. 105).  In November 2012, the Veteran's symptoms were deemed chronic and static.  The examiner noted that the Veteran was in good contact with reality, and no overt psychotic, depressive, or manic symptoms were detected.  There were no indications that warranted a suicide risk assessment risk.  He still had nightmares, intrusive thoughts, anxiety, and numbness of feelings (VBMS 11/6/13 #2, pgs. 97-98).    

In December 2012, the Veteran reported that he still cries when he hears sad songs or when he thinks about "buddies that didn't make it."  He also stated that he wakes up angry for no particular reason.  He stated that he sleeps about four hours per night.  He reported that he sometimes see shadows and/or hears someone calling his name.  He denied delusions.  He stated that he "feels anxious all day."  (VBMS 11/6/13 #2, pgs. 91-93).    

Outpatient treatment reports in April 2013 and July 2013 were consistent with those of the past year (VBMS 11/6/13 #2, pgs. 76, 60).    

The Veteran underwent a VA examination in September 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that his most recent steady work was in 2005.  He stated that he had been in sales for 15 years but he started getting very tense.  He stated that he had difficulty getting along and functioning, so he stopped working.  He has had no part-time or
full time work since 2005.  He reported that he stopped working in 2005 because of PTSD symptoms including anger, irritability and inability to "put up with stuff any more."

He stated that he had counseling and therapy at first on a very frequent, intensive basis but now not so much.  Medications at the time of the examination included 50 mg. of sertraline per day and 50 mg. of buspirone per day.  The Veteran denied much in the way of legal difficulty; except that he had a DUI in 1980.   

Upon examination, PTSD symptoms included depressed mood; anxiety; chronic sleep impairment; mild memory loss (such as forgetting names, directions or recent events); disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and inability to establish and maintain effective relationships.  A GAF score of 50 was assigned.  The examiner noted that the Veteran needed to seek follow up treatment as his symptoms have reached the severe stage.  

Analysis

Prior to July 19, 2007
The Board finds that prior to July 19, 2007, a rating of 50 percent, but no higher, is warranted.  

A 50 percent rating is warranted for a psychiatric disability manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The Veteran underwent a VA examination in June 2007.  The Veteran reported nightmares approximately 1-2 times per month, recurrent intrusive memories, anger and irritability, loss of interest, exaggerated startle, depression, guilt, and difficulty with concentration.  He stated that these symptoms occurred constantly.  He claims that as a result, he was unable maintain a job or afford a house.  He stated that he had become very irresponsible and was afraid to go out for fear of losing his temper.  He stated that in the he got into frequent fights and could not hold a job consistently, and that there have been major changes in his activities of daily living.  He stated that he cannot hold a job, is easily agitated, and does not get along with people.  He no longer likes to socialize or go out.  

These reported symptoms all reflect disturbances in motivation and mood.  His reports of frequent fights are evidence of impaired judgment.  Additionally, the Board notes that the Veteran's symptoms (recurrent recollections of PTSD stressors, intrusive memories and distressing dreams, avoidance of all things associated with the stressors, a sense of foreshortened future, diminished interest or participation and activities, feelings of detachment or estrangement from others, exaggerated startle response, difficulty concentrating, and irritability or outbursts of anger) were ALL described as persistent.  Upon examination, the examiner noted that the Veteran's affect and mood were abnormal with depressed mood which was near-continuous.

The Board recognizes the VA examiner's opinion that the Veteran's depressed mood did not affect the Veteran's ability to function independently.  However, the Board believes that the Veteran has provided sufficient evidence that he suffers from impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Consequently, the Board finds that a rating of 50 percent is warranted.

The Board notes that for a rating in excess of 50 percent to be warranted, the Veteran's disability would have to be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The Board acknowledges that the Veteran reported near continuous depression, and that the Veteran's reports of fighting constitute evidence of impaired impulse control.  However, the Board finds that the most of the symptoms enumerated in the rating criteria for a 70 percent rating are absent here.  Most importantly, while the Veteran may have had difficulty with occupational relationships, there was no evidence that he is unable to establish and maintain relationships.  He reported that ; imptrred abstract thinkingat the veteran has provided sufficient evidence that he  frequent fights are evidencee eran'Treathe relationships with his family (parents and 7 siblings) were all good.  The examiner found the Veteran to be a reliable historian.  His orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  Communication, speech, and concentration were within normal limits.  Panic attacks were absent.  His thought process was appropriate.  Judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  There was no suicidal or homicidal ideation.  

The examiner opined that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occasional tasks although he was generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner notes that the Veteran had no difficulty understanding commands, and that he was no threat of persistent danger to himself or others.  He assigned a Global Assessment of Functioning (GAF) score of 60 (indicating moderate symptoms).   

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 50 percent for PTSD prior to July 19, 2007 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective July 19, 2007 
The Board finds that effective July 19, 2007, the Veteran's symptoms most closely resemble those in the 70 percent rating criteria.  Outpatient treatment reports reflect that on July 19, 2007, the Veteran reported that he wanted to kill himself.  In November 2007, he was assessed with moderately severe PTSD and comorbid depression, and was assigned a GAF score of 40 (indicating some impairment in reality testing or communication or major impairment in several areas).  Successive treatment reports include GAF scores ranging from 39-44 (all of which indicate serious symptoms).  At the Veteran's September 2013 VA examination, the examiner noted that the Veteran needed to seek follow up treatment as his symptoms have reached the severe stage.  

The Board finds that the treatment records, September 2013 VA examination, and the Veteran's statements constitute sufficient evidence to find that the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood.  Moreover, he has shown to have had suicidal ideation; near-continuous panic or depression affecting the ability to function independently, and impaired impulse control. 

In order to warrant a rating in excess of 70 percent, the Veteran's disability would have to be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The preponderance of the evidence weighs against a rating in excess of 70 percent.  The Board notes that the treatment reports, despite the low GAF scores, reflect that the Veteran was oriented times three; had an intact memory; and that his judgment was good and his insight was fair.  In November 2012, the outpatient examiner Veteran's noted that the Veteran was in good contact with reality; and no overt psychotic, depressive, or manic symptoms were detected.  In February 2011, he noted that he lived near his family and that they were very supportive.  Consequently, the Veteran's social impairment cannot be said to be total.    

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 70 percent for PTSD effective July 19, 2007 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has included nightmares, intrusive thoughts, irritability, suicidal ideation, impaired impulse control, and occupational and social impairment.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

A February 2005 treatment report reflects that the Veteran had been fired for losing his temper at work (VBMS, 2/16/07, p. 13).  A November 2007 treatment report reflects that the Veteran stated that he has been unable to work for the past year due to PTSD symptoms (VBMS, 3/19/08, p. 9).  A January 2008 treatment report reflects that the Veteran stated that he has been unable to work for the past three years because of his temper (VBMS, 3/19/08, p. 4).  A May 2008 treatment report reflects that the Veteran was having problems at work and problems getting along with others (VBMS, 12/29/08, pgs. 42-43).  An October 2008 treatment report reflects that the Veteran was working, but only part time (VBMS, 12/28/08, p. 29).  As noted above, the Board therefore finds that the issue of entitlement to a TDIU was raised by the record, and is part of the Veteran's increased rating claim.      


Prior to July 19, 2007
In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Prior to July 19, 2007, the Veteran was only service connected for PTSD.  As a result of the Board's grant of an increased rating, his PTSD is rated at 50 percent disabling.  His combined rating is therefore 50 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  

The Board notes that at the June 2007 VA examination, the Veteran stated that he was unable to maintain a job.  However, the VA examiner opined that the Veteran was capable of managing benefits payments in his own best interest; and that he did not have difficulty performing activities of daily living.  The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occasional tasks although he was generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner gave no indication that the Veteran suffered from impairment so severe that it was impossible to follow a substantially gainful occupation.  

Additionally, a June 2005 outpatient treatment report reflects that the Veteran was living with his sister and getting along well with her; that he was looking for a job; and that he was editing films to stay busy (VBMS, 7/9/07, p. 5).

In sum, there is no persuasive evidence of record demonstrating that the Veteran's service-connected disabilities alone rendered him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU, prior to July 17, 2007 is denied.

Effective July 17, 2007
Effective July 19, 2007, the Board increased the Veteran's PTSD rating to 70 percent.  His combined rating is therefore 70 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

The Board notes that in July 2007, the Veteran reported that he wanted to kill himself.  In November 2007, the Veteran was assessed with moderately severe PTSD and comorbid depression, and was assessed a GAF score of 40 (indicating some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood).  In January 2008, the Veteran was assessed with chronic and severe PTSD, and was assessed with a GAF score of 39.  The Veteran's symptoms appear to have improved somewhat over the next couple of years.  However, the September 2013 VA examiner found that the Veteran needed to seek follow up treatment as his symptoms had reached the severe stage.  

Affording the benefit of the doubt to the Veteran, the Board finds that the evidence is at least in equipoise, and that a TDIU is warranted effective July 19, 2007.  


ORDER

Prior to July 17, 2007, a rating of 50 percent, but not greater, is granted for PTSD.  

Effective July 17, 2007, a rating of 70 percent, but not greater, is granted for PTSD.  

Prior to July 17, 2007, entitlement to a TDIU is denied.

Effective July 17, 2007, entitlement to a TDIU is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


